DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to the instant independent claims, effectively altering the scope of the claimed invention, which has removed the limitations regarding measuring shear stress “on a wall of the conduit,” being replaced with “caused by the flow of the drilling fluid through the conical conduit,” which has necessitated new grounds of rejection due to reinterpretation of the claim limitations under the prior art as well as rejections under 35 U.S.C. 112(a) and (b).  
Applicant's arguments filed 18 July 2022 have been fully considered but they are not persuasive in regards to the rejections made under 35 U.S.C. 112(a) and (b).   In addition, Applicant’s arguments have essentially equated the “measuring of viscosity” (stated in the preamble of claim 1) with “calculating the in-line viscosity” (stated in line 8 of claim 1) from shear stress sensor measurements.  As such, any type of sensor capable of determining shear stress caused by a flow, via direct measurements, or indirect measurements involving calculations, will read on the claimed “shear stress sensor being operable to measure shear stress.”  Applicant’s arguments will be addressed below in regards to the new interpretation of the claimed invention which has been altered in overall scope.
Applicant argues that the Examiner has provided no evidence as to why the instant disclosure would not be enabling, and references the Wands factors, however, Applicant never directly addresses or refutes the statements made by the Examiner in the rejection in regards to the shear stress sensor (and, in particular, a MEMS type, note: any further reference to the claimed shear stress sensor will automatically include/infer a MEMS type shear stress sensor) being operable to measure shear stress not being enabled by the instant disclosure.   The Examiner maintains that the disclosure is not enabling for the shear stress sensor that is operable to measure/determine shear stress caused by the flow of the drilling fluid through the conduit, and thus there is undue experimentation for one of ordinary skill in the art to make and/or use the instant invention, since the instant disclosure fails to disclose any type of shear stress sensors (i.e. known to those of ordinary skill in the art, such as a particular known type or manufacturer of such a shear stress sensor), nor does the instant disclosure provide any mounting details regarding the shear stress sensor to make it “operable” to measure shear stress, which is caused by the flow, nor any particular structural details of the shear stress sensor itself, and associated functionality (i.e. structural elements/aspects of the shear stress sensor that will be affected by shear stress of the fluid flowing in the conduit, thus giving rise to some type of electrical signal which is proportional to the shear stress, which can then be correlated/calibrated to shear stress.)  
As to the Wands factors, the disclosure is not enabling regarding the shear stress sensors themselves, that is, their structure, their mounting to conduit, their functionality and/or capability/operability to measure shear stress.   Applicant points to the instant specification stating equations are given in paras 0022-0030, however, these equations are in regards to the calculation/measurement/determination of viscosity from the measured/determined/calculated shear stress by the shear stress sensor(s), so none of these paragraphs enable the shear stress sensor itself and its associated mounting to the conduit to perform the shear stress measurement being operable to measure shear stress caused by the flow.  Applicant argues that Wands factor (A), that “the breath of the claims are narrow being directed to a single type of conical viscometer in the oilfield art,” however that does not include the breath of the claimed “shear stress sensor operable to measure shear stress caused by the flow of the drilling fluid through the conical conduit.”  Since the instant disclosure is devoid of any details regarding the “operability” of the shear stress sensors, i.e. their structural makeup/components forming the shear stress sensor, how the structural aspects determine the shear stress, that is, the functional aspects to actually measure/determine shear stress, and their associated mounting to the conduit (note: Applicant has removed the limitation “on a wall of the conduit,” however, instant invention only has written description via the instant Figures of sensor mounted in some manner to the wall of the conduit), the claims are not, in fact, narrow, and exceedingly broad in regards to the claimed shear stress sensor.  Applicant then argues that Wands factor (B) stating “the nature of viscosity is well understood in the oilfield art as it is a component of drilling fluid that is often controlled for.”  While this is true, the claims are directed to “calculating an in-line viscosity” based on the “measured shear stress,” and, once again, the shear stress sensor itself is not enabled, but the calculation of the viscosity from the shear stress measured values is enabled by paras 0022-0030.  Applicant then argues that Wands factor (C) stating “the state of the prior art with regards to viscosity is well established, but the use of conical viscometer in the art is novel and non-obvious.”  However, this, once again, does not address the state of the art in regards to shear stress sensors being operable to measure/determine shear stress, which is employed in the claimed invention.  Applicant then argues that Wands factor (D) “viscometry is well understood to those of ordinary skill in the art.”  While the Examiner agrees, this, once again, does provide enablement regarding the level of one having ordinary skill in the art in specific regards to shear stress sensors operable to measure/determine shear stress, since Applicant has given no examples of known shear stress sensors operable/capable of measuring/determining shear stress (i.e. either known manufacturers of such shear stress sensors or the actual structural and functional aspects of the claimed shear stress sensor.    Applicant then argues that Wands factor (E), stating that “viscometry readings are predictable and reproducible using standard ASTM and API methods), however, the instant claimed invention “calculates viscosity” based on shear stress measurements by a shear stress sensor, and not by ASTM and API methods, and does not perform readings/measurements of viscosity, so this fails to enable one of ordinary skill in the art to make and/or use the entire claimed invention which includes the shear stress sensors and measurements of shear stress, since the “predictability” in the art regarding shear stress sensors operable to measure shear stress via a shear stress sensor caused by the flow of the drilling fluid.  Applicant then argues that Wands factor (F) stating “the Applicant has provided several pages of examples, equations, and detailed description describing how to make and use the invention” however, this is, in fact, not true in regards to the shear stress sensor, it’s mounting, it’s structural aspects, and its operability/functionality to measure/determine shear stress caused by the flow.  There is no description at all in regards to the shear stress sensor itself.  Applicant then argues Wands factor (G) stating “viscometers exist as the Examiner has identified in Smith that Couette style viscometers are known, the principles of viscometry are understood.”  However, this, again, does not address the enablement of the shear stress sensor itself, operable to measure shear stress, caused by flow, thus there is no evidence or existence of working examples provided by the instant disclosure of shear stress sensors operable to measure shear stress (i.e. known types/kinds/manufacturers of shear stress sensors which are operable to measure shear stress caused by the flow), as recited in the claimed invention.  Applicant then argues Wands factor (H) stating: “there is little to no experimentation required as the disclosure has detailed description including equations for how to make and use the invention.”  However, again, there is not detailed description in regards to the shear stress sensor itself, its structure nor it’s mounting to the conduit thus making it operable to measure shear stress caused by the flow, which would result in undue experimentation for one having ordinary skill in the art to not only find an adequate shear stress sensor that operable as claimed, but the mounting and subsequent function and calibration thereof in the claimed invention.  The equations disclosed are employed and enabled to “calculate” viscosity, from the measured shear stress by the shear stress sensor, wherein the shear stress sensor itself is not enabled.  As such, the rejections under 35 U.S.C 112(a) are maintained.  
Applicant then argues, in regards to the rejections made under 35 U.S.C. 112(b), that one of ordinary skill in the art with the benefit of the present disclosure would understand how to mount a shear stress sensor, in a drilling rig in a manner that would be “operable to measure shear stress,” caused by the flow of drilling fluid through the conical conduit.  Once again, Applicant does not formally address or refute the Examiner rejection regarding the indefiniteness of the claimed shear stress sensor operable to measure shear stress.  However, the instant disclosure fails to provide any details whatsoever in regards to the mounting the shear stress sensor to the conduit, such as, but not limited to, a portion of the shear stress sensor being in contact with the fluid (i.e. being mounted on the inside surface of the conduit, or a portion thereof), or, perhaps, not in contact with the fluid (i.e. being mounted within the walls forming the conduit or an outside surface of the conduit) rendering the claims, overall, indefinite.  Nor does the instant disclosure provide structural and/or functional aspects of the shear stress sensor which makes it operable to measure shear stress caused by the flow of the drilling fluid, that is, the causality of the fluid flow and the shear stress measured/determined.   To potentially overcome the rejections under 35 U.S.C. 112(a) and (b), the Examiner strongly suggests that the instant inventors provide a declaration or affidavit regarding the instant claimed shear stress sensors and their associated structure, functionality and operability in regards to their mounting on the conduit.
In regards to Applicant’s arguments employing the Smith, Ramesh et al., Osara et al. and Vajargah et al. references, Applicant attacks the references individually, primarily arguing that the references are essentially non-analogous (Smith, Ramesh et al. and Vajargah et al are all directed to in-line rheology measurements of drilling fluid, thus completely analogous to each  other and the instant invention), and that, in particular, Osara et al., is non-analogous since it discloses measuring rheological aspects of fluids associated with degradation and/or expected life or failure of systems, such as batteries and greases.   However, greases are non-Newtonian fluids, just as drilling fluids are non-Newtonian fluids, thus the rheological models disclosed by Osara et al. are applicable to drilling fluids, and, as such, one of ordinary skill in the art as of the effective filing date would seek out teachings/references regarding characterizing the rheology of non-Newtonian drilling fluids.  One of ordinary skill in the art regarding rheology of fluids, whether in the downhole art or otherwise, would be aware of basic and fundamental equations/models governing fluid flow, regardless of the application, and, as such, the employment of basic and fundamental rheological models/equations would be well known to those of ordinary skill in the art as of the effective filing date.  In regards to the Smith reference clearly established that it is well known to those of ordinary skill in the art as of the effective filing date that measuring rheological parameters (in particular, viscosity) of a drilling fluid is critical to a drilling operation, and that chemical additives are mixed into the returning drilling mud, to thereby adjust the rheology of the drilling fluid to achieve correct levels of required viscosity and other drilling fluid parameters, which is the identical to the purpose of the instant invention.   In regards to the Ramesh et al. reference, Applicant alleges that “Ramesh is silent regarding a conical conduit,” yet Applicant appears to have ignored the Examiner’s rejection that directly indicated Fig. 8 of Ramesh et al., which clearly discloses a conical conduit/nozzle, for shear characterization, and which, creates a differential pressure along the length of the conical conduit/nozzle that may be used to characterize the rheological properties (para 0057), employing the rheological equations/relationships disclosed in paras 0052-0057), one of which being a power law related shear stress, thus the reference clearly would improve upon the viscosity/rheology measurement system/method disclosed by Smith.  Thus, Applicant is incorrect in stating there is no reasons/indication to modify Smith employing the teachings of Ramesh et al., however, the Applicant does not address the Examiner’s obviousness rationale regarding mixing of the drilling fluid, which is clearly a non-Newtonian fluid.  Applicant also argues that since Vajargah et al  disclose measurements of rheological properties employ aspects of frictional pressure loss, therefor non-analogous.  However, the rheological equations/models are directly analogous, regarding drilling fluids.   In general, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant never formally refutes the Examiner’s obviousness rationale employed in the previous rejections under the prior art, and simply attacks the references individually for each reference not disclosing all the particulars of the claimed invention.  Finally, in response to Applicant’s arguments regarding the Hsiai reference, which discloses MEMS shear stress sensors to measure viscosity of a fluid, employing a rheological model, is completely applicable to the instant invention and other prior art references, since the instant specification clearly discloses that any shear stress sensor would function, MEMS or otherwise.  Furthermore, it would have been obvious to one having ordinary skill in the art as of the effective filing date of the instant invention to employ the teachings of Hsiai, which is directly related to measuring rheological properties of fluids via shear stress sensors, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  In the instant case, one of ordinary skill in the art would look to all types of references/sources regarding shear stress sensors measuring rheological properties of fluids, including other fields as well as journal articles/non-patent literature.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without explanation or details in regards to the type of shear stress sensor (or MEMS), in regards to its structural aspects, its specific mounting/placement and associated mechanism (i.e. structural aspects of the shear stress sensor) or operational aspects to measure the shear stress on the wall of the conduit (i.e. in contact with the drilling fluid and mounted/placed on interior wall of the conduit, not in contact with the drilling fluid and mounted/placed on an exterior wall of the conduit, or even within the walls of the conduit (i.e. measuring stress induced inside the wall forming the conduit due to shear stress caused by the fluid flowing therethrough), which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Instant independent claims 1, 10 and 17 broadly recite a conduit that comprises shear stress sensors operable to measure the shear stress caused by the flow of the drilling fluid through the conical conduit, however, the instant disclosure lacks the aforementioned omitted critical/essential subject matter in regards to the type of shear stress sensor (MEMS, as recited in instant dependent claims 2 and 11, or otherwise) as well as mounting/placement on the conduit (i.e. inside, outside, otherwise), or the causality regarding the generation of shear stress by the flow of the drilling one of ordinary skill in the art as of the effective filing date is not enabled to make and/or use the instant claimed invention.  Not only is the shear stress sensor itself not enabled by the disclosure, the relationship between cause and effect of the fluid flow that creates/induces shear stress disclosed, thus further failing to enable one of ordinary skill in the art to make and/or use the instant claimed invention.  All other claims are similarly rejected due to their dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant independent claims 1, 10 and 20 recite that the conduit comprises shear stress sensors, however, it is unclear, thus indefinite as to how the shear stress sensors are measuring shear stress caused by the flow of drilling fluid, since, based on the instant Figures, appear to be mounted on the outside surface of the conduit, thus not contacting the drilling fluid flowing within the conduit, and, as such, only measure some type of stress in the material forming the conduit itself, and not due to the drilling fluid being in direct contact with the drilling fluid.  The instant specification fails to provide any further details regarding the mounting of the shear stress sensors associated with the conduit, nor what type of shear stress sensor is employed, or the exactly mechanisms of the shear stress sensor, especially in regards to a MEMS type, which is recited in instant dependent claims 2 and 11.  All other claims are rejected due to their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claim(s) 1, 3, 4, 7, 10, 12, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0058992 to Van Oort et al. and U.S. 2021/0002970 to Nesheim.  Van Oort et al. disclose a system and method (see entire reference) of continuously measuring/determining/calculating drilling fluid viscosity (note: the claims equate measuring viscosity with calculating/determining viscosity of the drilling fluid) including flowing a drilling fluid through a conduit fluidically coupled to a mud pit/tank (see Fig.3), the conduit including shear stress sensors (pressure sensors measuring/determining pressures and differential pressures ΔP) caused by the flow of drilling fluid through the conduit; measuring/determining/calculating shear stress (via pressure measurements) using the shear stress/pressure sensors and capable of calculating/determining/measuring an in-line viscosity via rheological models (see para 0059 and incorporated by reference non-patent literature document cited by Van Oort et al. “Determination of drilling fluid rheology under downhole conditions by using real-time distributed pressure data” to Vajargah et al. wherein a copy of this reference is provided by the Examiner and cited on the attached PTO-892) by calculating rheological model parameters from a flow rate of the fluid and measured shear stress at the flow rate and calculating/determining/measuring the viscosity at least in part on the rheological model(s) that corresponds to the calculated rheological model(s) parameters (as recited in instant dependent claims 3 and 12); wherein the rheological model can take the form of any well known and commonly used rheological models (see para 0092), including a power law model which inherently taking the form of the equation recited in instant dependent claim 4 or the rheological model is a Herschel-Bulkley model inherently taking the form of the equation in instant dependent claim 7) and meeting a majority of the claimed limitations recited in instant independent claims 1, 10 and 17.
Van Oort et al. do not explicitly disclose that the conduit is conical conduit wherein an internal diameter of the first end of the conical conduit is different than an internal dimeter of a second end of the conical conduit, as recited in instant independent claims 1, 10 and 17.  Van Oort et a. disclose the claimed invention except for the conical conduit and associated limitations regarding end diameters.  It would have been an obvious matter for one having ordinary skill in the art as of the effective filing date to employ any desired conduit, conical, or other shaped conduits to measure/determine viscosity of a drilling fluid flowing through the conduit, since the instant specification fails to disclose that a conical shaped conduit with the associated end diameters solves any stated problem or is for any particular engineering or design purpose, and it appears the invention disclosed by Van Oort et al., having a constant diameter conduit, would work equally as well in determining/measuring viscosity.  Furthermore, it is known in the art to provide conical shaped conduits, such as nozzles, to perform as static mixers, so that a multi-phase fluid, such as drilling fluids, which contain at least solids and liquids, as well as dissolved gases, would be thoroughly mixed providing a generally uniform/consistent drilling fluid to be measured, thus it would have been obvious to one of ordinary skill in the art as of the effective filing date to substitute a conical shaped conduit for the constant diameter conduit disclosed by Van Oort et al. to provide thorough mixing of the drilling fluid so any rheology measurements/determinations made on the drilling fluid is more accurate, reflecting the totality of the three phases of the drilling fluid interacting with the rheology (shear stress, pressure, viscosity, etc.) sensors.  In addition to the above, Nesheim discloses a system and method for measuring/determining/calculating the rheology (in particular, viscosity) of drilling fluids in real-time, thus continuously (see entire reference); wherein shear stress sensors that are operable to measure/determine shear stress caused by the flow of the drilling fluid through a straight conduit (P1 and P2, see Fig. 5) or in a conical conduit (pressure sensors P1 to P12, see Fig. 1), wherein an internal diameter of the first end of the conical conduit is different than an internal dimeter of a second end of the conical conduit; wherein calculating in the in-line viscosity is performed as the drilling fluid flows through the conical conduit of the fluid based at least in part of the measured/determined/calculated shear stress (see paras 0017, 0013, 0014, 0039, 0040, 0042, 0051-0052).  It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the conduit in the system and method disclosed by Van Oort et al., employing the conical conduit taught by Nesheim, thus providing known flow and/or known proportions of the flow of the drilling fluid, and associated flow rates for each portion/section of the conical conduit and providing viscosity values via well-known formulas, and which can be correlated with known types of viscometers (Fann 75 or Grace 7500) to give equivalent viscosity measurements, and, the smaller diameter sections/portions capable of providing higher shear values (see paras 0036-0042), and because the different diameter sections/portions provide a different shear stress/rate caused by the flowing drilling fluid, there is no need to artificially alter the drilling fluid flow rate flowing through the conical conduit (see para 0046), thus meeting all remaining limitations recited in instant independent claims 1, 10 and 17.
As best understood, claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0058992 to Van Oort et al. and U.S. 2021/0002970 to Nesheim as applied to claims 1 and 10 above, and in further view of U.S. 2007/0034014 to Armstrong et al.  Van Oort et al. and Nesheim disclose a system and method for determining/measuring viscosity via shear stress sensors having all of the elements and method steps stated previously.  Van Oort et al. and Nesheim do not explicitly disclose the employment of MEMS shear stress sensors, as recited in instant dependent claims 2 and 11.  It is well known in the art as of the effective filing date to employ MEMS sensors for any type of measurement/determination of rheology parameters (pressure, shear, viscosity, etc.) of a fluid, and MEMS sensors are ubiquitous in the downhole art and other art, and are advantageous to employ due to their high band width and high spatial resolution and higher sensitivity then non-MEMS sensors (i.e. higher accuracy measurements), and as such, it would have been obvious to substitute the shear stress sensors disclosed by Nesheim with MEMS types.  In addition, Armstrong et al. disclose a MEMS shear stress sensor (12) (see Fig. 1, para 0018, and entire reference) to monitor a fluid flow’s viscosity (para 0064) which can be employed in “industrial” systems/areas/applications, as well as in manufacturing processes and military, biomedical applications, all of which have challenging environments (i.e. flows with mixed composition, which would apply to drilling fluids/muds) (see paras 0005 and 0064).  It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the drilling fluid viscosity system and method disclosed by Van Oort et al. and Nasheim, substituting the shear stress sensors with a MEMS shear stress sensor for measuring viscosity, as taught by Armstrong et al, thus providing an improved drilling fluid system and method measuring viscosity of the drilling fluid, which would function in turbulent flows as well as non-linear rheology fluids (such as drilling fluid/muds) (see para 0048) since MEMS shear stress sensors are inexpensive (paras 0039 and 0048) while also benefits of having a high bandwidth, high spatial resolution and high sensitivity (i.e. higher accuracy), that can be easily integrated to the system/method disclosed by Van Oort et al. and Nasheim, that can be statically and dynamically calibrated, a shear stress sensor that is robust (i.e. withstand harsh fluid environments such as drilling fluid/muds during drilling), has low power consumption and is environmentally stable, wherein all the aforementioned aspects would enhance the system/method disclosed by Van Oort et al. and Nasheim, thus simplifying the viscosity measurement of the drilling fluid/mud, as well as reducing the cost of the viscosity measurement structures, since the MEMS shear stress sensor disclosed by Armstrong et al. is capable of measuring fluctuating wall shear stress in all kinds of flows on all kinds of surfaces (i.e. conduits of any shape, including conical) (see paras 0003, 0009-0017 and 0024), thus meeting the limitations recited in instant dependent claims 2 and 11.
As best understood, claims 5, 6, 8, 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0058992 to Van Oort et al. and U.S. 2021/0002970 to Nesheim as applied to claims 1, 3, 4, 10 and 12 above, and in further view of “Automated Drilling Fluid Rheology Characterization with Downhole Pressure Sensor Data” to Vajargah et al.  Van Oort et al. and Nesheim disclose all of the recited limitations and method step stated previously, including employing rheological models to calculate the viscosity from shear stress measurements/determinations, meeting the rheological model equation limitations recited in instant dependent claims 13 and 14, which match claims 4 and 7.   Van Oort et al. and Nesheim do not expressly disclose the equations related to flow rate Q, recited in instant dependent claims 5, 6, 8, 9, 13 and 14.  Vajargah et al. disclose a system and method for determining shear stress via sensors (see entire reference), and mathematical calculations and relationships between flow rate Q, wall shear stress, velocity profile in a pipe/conduit (see page 5 and Appendix A, and, one of ordinary skill in the art as of the effective filing date, employing the power law model of instant dependent claim 4, basic flow relationships/equations for flow rate, and relationships between wall shear stress and shear stress (eqn. A4), and subsequent substation and integration of the equations, based on appropriate boundary conditions (i.e. shear stress is zero along the center-line of the pipe/conduit/channel flow) and integration from 0 to R, where R is measured from the center-line, thus R=0 at the centerline where shear stress is zero, for the conical conduit, and each Ri for the conical conduit sections/portions disclosed by Nesheim can be determined.  R can be constant (i.e. constant diameter pipe) or can functionally change, as in convergent section for the conical conduit, or  thus R will have a linear change/relationship, or step-wise relationship, for each Ri, and thus resulting in the recited equations in instant dependent claims 5, 6, 8, 9, 13 and 14, thus it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ the functional relationships taught by Vajargah et al. in the system and methods of determining a viscosity of the drilling fluid/mud disclosed by Van Oort et al. and Nesheim to allow for viscosity calculations along the conical conduit at each location of a shear stress sensor, based on the related parameters for conical conduits, or any other shaped conduit where shear stress is measured at the wall and is zero at the centerline and performing basic calculus mathematics.
As best understood, claims 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0058992 to Van Oort et al. and U.S. 2021/0002970 to Nesheim as applied to claims 10 and 17 above and in further view of U.S. 2017/0274333 to Smith.  Van Oort et al. and Nesheim disclose a system for measuring/determining viscosity having all of the elements stated previously, including all the limitations recited instant dependent claim 20 regarding calculating viscosity via rheological models and parameter with a flow rate and the measured/determined shear stress.  Van Oort et al. further disclose that via the disclosed conduit/pipe viscometer, via a control system that calculates the viscosity in the conduit, that it is possible to monitor changes in drilling fluid properties within minutes, and that any undesirable changes in mud properties (such as water kicks, barite sag, contamination, etc.) can be observed and it eases the automated mud mixing process (which inherently includes various chemicals/additives) and allows for immediately alerting a user to changes in mud properties when they happen, all in real-time (see para 0106), thus providing an important safety element to the drilling operation, especially when drilling through zones prone to contaminating the drilling mud/fluid (e.g. gas or brine flow zones), as even small changes in mud rheology (i.e. viscosity, density, etc.) can immediately be picked up.   Van Oort et al. and Neshiem do not explicitly disclose at least one chemical additive tank, the chemical additive being at least one of a weighting agent, a viscosifier, a breaker, a base fluid, and combinations thereof, the tank being coupled to the mixing tank, and the control system is operable to  compare the calculated viscosity and compare it to a setpoint viscosity, and further calculate an amount of chemical additive to add to the mixing tank such that the viscosity of the fluid is adjusted to a value closer to the setpoint viscosity (as recited in instant dependent claims 15, 16, 18 and 19).  Smith discloses a method/system of continuously measuring a drilling fluid’s/mud’s viscosity in real-time (see entire reference) including flowing the drilling fluid/mud through a line/conduit (12, 18) fluidically coupled to a mud pit/tank/mixing tank (11) as well as an additional mixing tank (17), wherein the line/conduit is fluidly coupled to a tubular extending into a wellbore (see Fig. 2) with a pump (52) disposed along the line (note: pumps are well known in the drilling art, to recirculate drilling fluid/mud to the drill bit, and back to the surface and mud pit/tank and can be located in any desired location to perform this operation), and wherein the conduit/line includes a viscosity measuring device (19) to calculate an in-line viscosity.  Smith further discloses that rheology of the drilling fluid/mud is adjusted by feeding viscosity adjusting agents and other additives (i.e. chemicals) to the drilling fluid/mud, including mud thinners, polymers to add viscosity (i.e. viscosifier, as recited in instant dependent claim 16), and other additives, and wherein the exists a setpoint viscosity (i.e. maintaining the viscosity of the drilling fluid/mud (see paras 0026, 0027, 0045), thus inherently including a chemical additive/storage tank to supply the chemical additives to the mixing tank (as recited in instant dependent claim 18), including a controller/control system (see paras 0020, 0026, 0045 and 0047) operable to calculate/determine a viscosity of the fluid in the conduit/line and compare the viscosity to the setpoint viscosity, and calculate/determine the amount of chemical additive to add to the mixing tank such that the viscosity of the drilling fluid/mud is adjusted to a value closer to the setpoint viscosity (as recited in instant dependent claims 15 and 19).  It would have been obvious to one having ordinary skill in the art as of the effective filing date to employ the teachings of Smith, by mixing specific additives to the drilling fluid in the mixing tank to adjust its rheological parameters, specifically the viscosity, so the drilling fluid is maintained around a set point, by adding/adjusting the drilling fluid to maintain safe drilling operation parameters (see paras 0001-0004, 0027, 0045 and 0050).
As best understood, claim(s) 1-2, 10-11 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0274333 to Smith, U.S. 2017/0058177 to Ramesh et al. and U.S. 2007/0034014 to Armstrong et al.  Smith discloses a method/system of continuously measuring a drilling fluid’s/mud’s viscosity in real-time (see entire reference) including flowing the drilling fluid/mud through a line/conduit (12, 18) fluidically coupled to a mud pit/tank/mixing tank (11) as well as an additional mixing tank (17), wherein the line/conduit is fluidly coupled to a tubular extending into a wellbore (see Fig. 2) with a pump (52) disposed along the line (note: pumps are well known in the drilling art, to recirculate drilling fluid/mud to the drill bit, and back to the surface and mud pit/tank and can be located in any desired location to perform this operation), and wherein the conduit/line includes a viscosity measuring device (19) to calculate an in-line viscosity (as partially recited in instant independent claims 1, 10 and 17).  Smith further discloses that rheology of the drilling fluid/mud is adjusted by feeding viscosity adjusting agents and other additives (i.e. chemicals) to the drilling fluid/mud, including mud thinners, polymers to add viscosity (i.e. viscosifier, as recited in instant dependent claim 16), and other additives, and wherein the exists a setpoint viscosity (i.e. maintaining the viscosity of the drilling fluid/mud (see paras 0026, 0027, 0045), thus inherently including a chemical additive/storage tank to supply the chemical additives to the mixing tank (as recited in instant dependent claim 18), including a controller/control system (see paras 0020, 0026, 0045 and 0047) operable to calculate/determine a viscosity of the fluid in the conduit/line and compare the viscosity to the setpoint viscosity, and calculate/determine the amount of chemical additive to add to the mixing tank such that the viscosity of the drilling fluid/mud is adjusted to a value closer to the setpoint viscosity (as recited in instant dependent claims 15 and 19).
Smith does not explicitly disclose a conical conduit, or conical conduit portion in the line/conduit coupled to the mud pit/tank/mixing tank, wherein an internal diameter of the first end of the conical conduit is different than an internal diameter of a second end of the conical conduit, the conical conduit including shear stress sensors operable to measure shear stress caused by the flow of the drilling fluid through the conical conduit, and measuring the shear stress using the shear stress sensors, and calculating the in-line viscosity of the drilling fluid/mud fluid flows through the conduit/line of the fluid based on at least in part on the measured shear force (as recited in instant independent claims 1, 10 and 17), the shear stress sensors comprise a MEMS shear sensor (as recited in instant dependent claims 2 and 11).  In specific regards to the conical conduit and the recited internal diameters being different at the ends, it is well known to those of ordinary skill in the art as of the effective filing date to employ in-line nozzles, venturis (i.e. conical conduits) in viscosity measurement for fluids associated with drilling fluids/muds.  Furthermore, the instant disclosure fails to recited any criticality to employing a conical conduit, as opposed to a straight pipe conduit, or any other shaped conduit capable of flowing drilling fluid/mud, and there appears to be no design or engineering reasons or purpose for a conical conduit, and, thus, any shaped conduit, straight, conical, or otherwise, would work equally as well.   Ramesh et al. disclose a viscosity measurement system (see entire reference) employing a conical conduit wherein an internal diameter of a first end of the conical conduit is different than an internal diameter of a second end of the conical conduit (see Fig. 8).  It would have been obvious to one having ordinary skill in the art as of the effective filing date to employ a conical conduit with the associated diameters/geometry recited in instant independent claims 1, 10 and 17, modifying the viscosity measurement system of Smith, thus providing a static mixer, using the teachings of Ramesh et al., thus ensuring through mixing of the drilling fluid/mud, thus providing accurate rheological measurements of the drilling fluid/mud, in particular, being a cascading nozzle, to create a differential pressure along the length of the nozzle to characterize the rheological properties of the drilling fluid (see para 0057).
In specific regards to the limitations of a shear stress sensor and being a MEMS sensor recited in instant claims 1, 2, 10, 11 and 17, Armstrong et al. disclose a MEMS shear stress sensor (12) (see Fig. 1, para 0018, and entire reference) to monitor a fluid flow’s viscosity (para 0064) which can be employed in “industrial” systems/areas/applications, as well as in manufacturing processes and military, biomedical applications, all of which have challenging environments (i.e. flows with mixed composition, which would apply to drilling fluids/muds) (see paras 0005 and 0064).  It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the drilling fluid viscosity system and method disclosed by Smith and Ramesh et al., substituting the viscosity measurement portions with a MEMS shear stress sensor measuring viscosity, as taught by Armstrong et al, thus providing an improved drilling fluid system and method measuring viscosity of the drilling fluid, which would function in turbulent flows as well as non-linear rheology fluids (such as drilling fluid/muds) (see para 0048) since MEMS shear stress sensors are inexpensive (paras 0039 and 0048) while also benefits of having a high bandwidth, high spatial resolution and high sensitivity (i.e. higher accuracy), that can be easily integrated to the system/method disclosed by Smith and Ramesh et al., that can be statically and dynamically calibrated, a shear stress sensor that is robust (i.e. withstand harsh fluid environments such as drilling fluid/muds during drilling), has low power consumption and is environmentally stable, wherein all the aforementioned aspects would enhance the system/method disclosed by Smith and Ramesh et al, thus simplifying the viscosity measurement of the drilling fluid/mud, as well as reducing the cost of the viscosity measurement structures, since the MEMS shear stress sensor disclosed by Armstrong et al. is capable of measuring fluctuating wall shear stress in all kinds of flows on all kinds of surfaces (i.e. conduits of any shape, including conical) (see paras 0003, 0009-0017 and 0024), thus meeting all remaining limitations of instant claims 1, 2, 10, 11 and 17).
As best understood, claim(s) 3, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0274333 to Smith, U.S. 2017/0058177 to Ramesh et al. and U.S. 2007/0034014 to Armstrong et al. as applied to claims 1, 10 and 17 above, and further in view of U.S. 2012/0215121 to Hsiai et al.  Smith, Ramesh et al. and Armstrong et al. disclose a system and method for continuously measuring a drilling fluid viscosity having all of the elements and functionality previously recited via MEMS shear stress sensors.  Smith, Ramesh et al. and Armstrong et al. do not explicitly disclose that calculating the viscosity from the measurements made by the MEMS shear stress sensors includes: calculating a rheological model and parameters from a flow rate of the fluid and measured shear stress at the flow rate; and calculating the viscosity based at least in part on a rheological model that corresponds to the calculated rheological parameters (as recited in instant dependent claims 3, 12 and 20).  However, although Armstrong et al. does not explicitly disclose a rheological model to determine/calculate the viscosity of the drilling fluid, clearly, shear stress and viscosity are well known fluid parameters that are related via rheological models by those having ordinary skill in the art as of the effective filing date of the instant invention.   Hsiai et al. disclose a system and method to employing a MEMS shear stress sensor in a conduit to measure the shear stress of the fluid flowing in the conduit (paras 0007 and 0041) and calculating a viscosity of the fluid based at least in part on the measured shear stress “τ”  using a rheological model (see equation (1):                     
                        τ
                        =
                        
                            
                                r
                            
                            /
                            
                                2
                                
                                    
                                        
                                            
                                                8
                                                μ
                                                Q
                                            
                                            /
                                            
                                                π
                                                
                                                    
                                                        r
                                                    
                                                    
                                                        0
                                                    
                                                    
                                                        4
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                , which can be solved for viscosity “µ” paras 0041-0049) for different radii of “r,”  wherein the step of calculating a viscosity includes the flow rate “Q” (cross-section area of the conduit times velocity) of the fluid and measured shear stress at the flow rate; the radius of the conduit “ro”; and calculating the viscosity based on at least in part on the rheological model that corresponds to the calculated rheological parameters (as recited in instant dependent claims 3, 12 and 20).  It would have been obvious to one having ordinary skill in the art as of the effective filing date of the instant invention, to employ the rheological model and viscosity calculating aspects disclosed by Hsiai et al., via MEMS shear stress sensors, to determine the viscosity of the drilling fluid/mud, modifying the viscosity measuring aspects of the method and system disclosed by Smith, Ramesh et al. and Armstrong et al., thus further providing precise viscosity calculations via a rheological model, via shear stress MEMS sensors, mounted on the wall of the conical conduit interacting with the drilling fluid/mud flowing therein.
As best understood, claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0274333 to Smith, U.S. 2017/0058177 to Ramesh et al., U.S. 2007/0034014 to Armstrong et al. and U.S. 2012/0215121 to Hsiai et al.as applied to claims 1 and 3 above, and further in view of U.S. 2018/0292465 to Osara et al.  Smith, Ramesh et al. Armstrong et al. and Hsiai et al. disclose a method and system of measuring a drilling fluid’s/mud’s viscosity having all of the previous elements and/or method steps stated previously, including employing rheological models employed to determine/calculate the viscosity from the measured shear stress.  Smith, Ramesh et al., Armstrong et al. and Hsiai et al. do not explicitly disclose employment of a power law rheological model in the form recited in instant dependent claim 4, or the Herschel-Bulkley rheological model recited in instant dependent claim 7.  However, it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ any desired rheological model, based on the particular fluid properties, values/ranges of shear stress/rates, and the associated measurement system (i.e .geometries of the flow conduit) employed in measuring shear stress and relating it functionally to viscosity.  Osara et al. discloses various rheological models relating shear stress to viscosity and other rheological parameters (see entire reference, in particular, Table 3.1), which states that the power-law model recited in instant dependent claim 4 is the earliest and widely adopted model and is limited to a narrow range of medium shear rates and the Herschel-Bulkley model recited in instant dependent claim 7, which is currently the most widely used and has good correlation with data at shear rates between 0.001 and 1000 s-1.n ≈ 5 for applicable fluids, thus employing the model to a fluid and its associated rheological properties.  Thus, again, it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ the recited rheological models in instant dependent claims 4 and 7, or any other desired rheological model that relates shear stress to viscosity, as a design choice, or any of the models disclosed by Osara et al., in the system and method disclosed by Smith, Ramesh et al. and Hsiai et al., based on shear stress values/rates and fluid properties.
As best understood, claim(s) 3, 4, 7, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0274333 to Smith, U.S. 2017/0058177 to Ramesh et al. and U.S. 2007/0034014 to Armstrong et al. as applied to claims 1, 10 and 17 above, and further in view of U.S. 2018/0292465 to Osara et al.  Smith, Ramesh et al. and Armstrong et al. disclose a method and system of measuring a drilling fluid’s/mud’s viscosity based on shear stress measurements, having all of the previous elements and/or method steps stated previously.  Smith, Ramesh et al. and Armstrong et al. do not explicitly disclose that wherein the step of calculating a viscosity from the measured shear stress includes calculating rheological model parameters from a flow rate of the fluid and measured shear stress at the flow rate; and calculating the viscosity based at least in part on a rheological model that corresponds to the calculated rheological model parameters (as recited in instant dependent claims 3, 12 and 20) or employment of a power law rheological model in the form recited in instant dependent claim 4, or the Herschel-Bulkley rheological model recited in instant dependent claim 7.  However, although Armstrong et al. does not explicitly disclose a rheological model to determine/calculate the viscosity of the drilling fluid from the measured shear stress from the MEMS shear stress sensors, it is well known to those of ordinary skill in the art as of the effective filing date that many types of rheological models exist, relating shear stress and viscosity, via other fluid parameters and associated geometries of the fluid flow, thus Armstrong et al. must inherently employing some type of rheological model to determine the viscosity of the fluid from the shear stress measured by the MEMS shear stress sensors.  Osara et al. discloses various rheological models relating shear stress to viscosity and other rheological parameters (see entire reference, in particular, Table 3.1), which states that the power-law model recited in instant dependent claim 4 is the earliest and widely adopted model and is limited to a narrow range of medium shear rates and the Herschel-Bulkley model recited in instant dependent claim 7, which is currently the most widely used and has good correlation with data at shear rates between 0.001 and 1000 s-1.n ≈ 5 for applicable fluids, thus employing the model to a fluid and its associated rheological properties.  Thus, again, it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ a the recited rheological models in instant dependent claims 4 and 7, thus calculating rheological model parameters from a flow rate of the fluid and measured shear stress at the flow rate; and calculating the viscosity based at least in part on a rheological model that corresponds to the calculated rheological model parameters (as recited in instant dependent claims 3, 12 and 20) or any other desired rheological model that relates shear stress to viscosity, as a design choice, or any of the models disclosed by Osara et al., in the system and method disclosed by Smith, Ramesh et al. and Hsiai et al., based on shear stress values/rates and fluid properties.
As best understood, claims 5, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0274333 to Smith, U.S. 2017/0058177 to Ramesh et al., U.S. 2007/0034014 to Armstrong et al.  and U.S. 2018/0292465 to Osara et al. as applied to claims 1, 3 and 4, and in further view of “Automated Drilling Fluid Rheology Characterization with Downhole Pressure Sensor Data” to Vajargah et al.  Smith, Ramesh et al., Armstrong et al. and Osara et al. disclose all of the recited limitations and method step stated previously.   Smith, Ramesh et al., Armstrong et al. and Osara et al. do not expressly disclose the equations recited in instant dependent claims 5, 6 and 8.  Vajargah et al. disclose a system and method for determining shear stress via sensors (see entire reference), and mathematical calculations and relationships between flow rate Q, wall shear stress, velocity profile in a pipe/conduit (see page 5 and Appendix A, and, one of ordinary skill in the art as of the effective filing date, employing the power law model of instant dependent claim 4, basic flow relationships/equations for flow rate, and relationships between wall shear stress and shear stress (eqn. A4), and subsequent substation and integration of the equations, based on appropriate boundary conditions (i.e. shear stress is zero along the center-line of the pipe/conduit/channel flow) and integration from 0 to R, where R is measured from the center-line, thus R=0 at the centerline where shear stress is zero, for the conical conduit.  R can be constant (i.e. constant diameter pipe) or can functionally change, as in convergent section for the conical conduit, thus R will have a linear change/relationship, and thus resulting in the recited equations in instant dependent claims 5, 6, 8 and 9, thus it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ the functional relationships taught by Vajargah et al. in the system and methods of determining a viscosity of the drilling fluid/mud disclosed by Smith, Ramesh et al., Armstrong et al.and Osara et al. to allow for viscosity calculations based on the related parameters for conical conduits, or any other shaped conduit where shear stress is measured at the wall and is zero at the centerline, via basic calculus mathematics.
As best understood, claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2017/0274333 to Smith, U.S. 2017/0058177 to Ramesh et al. and U.S. 2007/0034014 to Armstrong et al. as applied to claim 10 and 12 above, and further in view of U.S. 2018/0292465 to Osara et al. and “Automated Drilling Fluid Rheology Characterization with Downhole Pressure Sensor Data” to Vajargah et al.  Smith, Ramesh et al. and Armstrong et al. disclose a method of measuring a drilling fluid’s/mud’s viscosity having all of the previous elements and/or method steps stated previously, including various rheological models employed to determine/calculate the viscosity from the measured shear stress.  Smith, Ramesh et al. and Armstrong et al. do not explicitly disclose employment of a power law rheological model in the form recited in instant dependent claim 13, or the Herschel-Bulkley rheological model recited in instant dependent claim 14, or the flow rate Q equations recited in both claims, respectively.  However, it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ any desired rheological model, based on the particular fluid properties, values/ranges of shear stress/rates, and the associated measurement system (i.e. geometries) employed in calculating the viscosity from the measured shear stress.  Osara et al. discloses various rheological models relating shear stress to viscosity and other rheological parameters (see entire reference, in particular, Table 3.1), which states that the power-law model recited in claim 13 is the earliest and widely adopted model and is limited to a narrow range of medium shear rates and the Herschel-Bulkley model recited in instant dependent claim 14, which is currently the most widely used and has good correlation with data at shear rates between 0.001 and 1000 s-1.n ≈ 5 for particular fluids or related rates for drilling fluids/muds that have similar rheological properties that best fit the model chosen.  Thus, again, it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ the recited models in instant dependent claims 13 and 14, as a design choice, or any of the models disclosed by Osara et al., in combination with Smith, Ramesh et al. and Armstrong et al., based on shear stress values/rates and fluid properties.
As to limitations regarding additional equations related to flow rate in instant dependent claims 13 and 14, Vajargah et al. disclose a system and method for determining shear stress via sensors, and mathematical calculations and relationships between flow rate Q, wall shear stress, velocity profile in a pipe (see page 5 and Appendix A, and, one of ordinary skill in the art as of the effective filing date, employing the power law model of instant dependent claim 4, basic flow relationships/equations for flow rate, and relationships between wall shear stress and shear stress (eqn. A4), and subsequent substation and integration of the equations, based on appropriate boundary conditions (i.e. shear stress is zero along the center-line of the pipe/conduit/channel flow) and integration from 0 to R, where R is measured from the center-line, thus R=0 at the centerline where shear stress is zero.  R can be a constant (i.e. constant diameter pipe) or can functionally change, as in convergent section (i.e. the conical conduit), thus R will have a linear change/relationship, and thus it would have been obvious to one having ordinary skill in the art to arrive at the resulting in the recited equations in instant dependent claims 13 and 14, in combination with Smith, Ramesh et al., Armstrong et al., along with the Osara et al. disclosed rheological models, to allow for viscosity calculations based on the related parameters for conical conduits and shear stress measurements, or any other shaped conduit where shear stress is measured at the wall and is zero at the centerline, via basic calculus mathematics.
As best understood, claims 1-2, 10-11 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0274333 to Smith, U.S. 20210002970 to Nesheim and U.S. 2007/0034014 to Armstrong et al.  Smith discloses a method/system of continuously measuring a drilling fluid’s/mud’s viscosity in real-time (see entire reference) including flowing the drilling fluid/mud through a line/conduit (12, 18) fluidically coupled to a mud pit/tank/mixing tank (11) as well as an additional mixing tank (17), wherein the line/conduit is fluidly coupled to a tubular extending into a wellbore (see Fig. 2) with a pump (52) disposed along the line (note: pumps are well known in the drilling art, to recirculate drilling fluid/mud to the drill bit, and back to the surface and mud pit/tank and can be located in any desired location to perform this operation), and wherein the conduit/line includes a viscosity measuring device (19) to calculate an in-line viscosity (as partially recited in instant independent claims 1, 10 and 17).  Smith further discloses that rheology of the drilling fluid/mud is adjusted by feeding viscosity adjusting agents and other additives (i.e. chemicals) to the drilling fluid/mud, including mud thinners, polymers to add viscosity (i.e. viscosifier, as recited in instant dependent claim 16), and other additives, and wherein the exists a setpoint viscosity (i.e. maintaining the viscosity of the drilling fluid/mud (see paras 0026, 0027, 0045), thus inherently including a chemical additive/storage tank to supply the chemical additives to the mixing tank (as recited in instant dependent claim 18), including a controller/control system (see paras 0020, 0026, 0045 and 0047) operable to calculate/determine a viscosity of the fluid in the conduit/line and compare the viscosity to the setpoint viscosity, and calculate/determine the amount of chemical additive to add to the mixing tank such that the viscosity of the drilling fluid/mud is adjusted to a value closer to the setpoint viscosity (as recited in instant dependent claims 15 and 19).
Smith does not explicitly disclose a conical conduit, or conical conduit portion in the line/conduit coupled to the mud pit/tank/mixing tank, wherein an internal diameter of the first end of the conical conduit is different than an internal diameter of a second end of the conical conduit, the conical conduit including shear stress sensors operable to measure shear stress caused by the flow of the drilling fluid through the conical conduit, and measuring the shear stress using the shear stress sensors, and calculating the in-line viscosity of the drilling fluid/mud fluid flows through the conduit/line of the fluid based on at least in part on the measured shear force (as recited in instant independent claims 1, 10 and 17), the shear stress sensors comprise a MEMS shear sensor (as recited in instant dependent claims 2 and 11).  In specific regards to the conical conduit and the recited internal diameters being different at the ends, it is well known to those of ordinary skill in the art as of the effective filing date to employ in-line nozzles, venturis (i.e. conical conduits) in viscosity measurement for fluids associated with drilling fluids/muds, including facilitating mixing of the fluids under testing for uniform measurements.  Furthermore, the instant disclosure fails to recited any criticality to employing a conical conduit, as opposed to a straight pipe conduit, or any other shaped conduit capable of flowing drilling fluid/mud, and there appears to be no design or engineering reasons or purpose for a conical conduit, and any shaped conduit, straight, conical, or otherwise, would work equally as well.  In addition, Nesheim discloses a system and method for measuring/determining/calculating the rheology (in particular, viscosity) of drilling fluids in real-time, thus continuously (see entire reference); wherein shear stress sensors that are operable to measure/determine shear stress caused by the flow of the drilling fluid through a straight conduit (P1 and P2, see Fig. 5) or in a conical conduit (pressure sensors P1 to P12, see Fig. 1), wherein an internal diameter of the first end of the conical conduit is different than an internal dimeter of a second end of the conical conduit; wherein calculating in the in-line viscosity is performed as the drilling fluid flows through the conical conduit of the fluid based at least in part of the measured/determined/calculated shear stress (see paras 0017, 0013, 0014, 0039, 0040, 0042, 0051-0052).  It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the conduit in the system and method disclosed by Smith, employing the conical conduit taught by Nesheim, thus providing known flow and/or known proportions of the flow of the drilling fluid, and associated flow rates for each portion/section of the conical conduit and providing viscosity values via well-known formulas, and which can be correlated with known types of viscometers (Fann 75 or Grace 7500) to give equivalent viscosity measurements, and, the smaller diameter sections/portions capable of providing higher shear values (see paras 0036-0042), and because the different diameter sections/portions provide a different shear stress/rate caused by the flowing drilling fluid, there is no need to artificially alter the drilling fluid flow rate flowing through the conical conduit (see para 0046), thus meeting all limitations recited in instant independent claims 1, 10 and 17 regarding a conical conduit.
In regards to the limitations of a shear stress sensor being a MEMS sensor recited in instant claims 1, 2, 10, 11 and 17, it is well known in the art as of the effective filing date to employ MEMS sensors for any type of measurement/determination of rheology parameters (pressure, shear, viscosity, etc.) of a fluid, and MEMS sensors are ubiquitous in the downhole art and other art, and are advantageous to employ due to their high band width and high spatial resolution and higher sensitivity then non-MEMS sensors (i.e. higher accuracy measurements), and as such, it would have been obvious to substitute the shear stress sensors disclosed by Nesheim with MEMS types.  In addition, Armstrong et al. disclose a MEMS shear stress sensor (12) (see Fig. 1, para 0018, and entire reference) to monitor a fluid flow’s viscosity (para 0064) which can be employed in “industrial” systems/areas/applications, as well as in manufacturing processes and military, biomedical applications, all of which have challenging environments (i.e. flows with mixed composition, which would apply to drilling fluids/muds) (see paras 0005 and 0064).  It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the drilling fluid viscosity system and method disclosed by Smith and Nesheim, substituting the viscosity measurement portions with a MEMS shear stress sensor measuring viscosity, as taught by Armstrong et al, thus providing an improved drilling fluid system and method measuring viscosity of the drilling fluid, which would function in turbulent flows as well as non-linear rheology fluids (such as drilling fluid/muds) (see para 0048) since MEMS shear stress sensors are inexpensive (paras 0039 and 0048) while also benefits of having a high bandwidth, high spatial resolution and high sensitivity (i.e. higher accuracy), that can be easily integrated to the system/method disclosed by Smith and Nasheim, that can be statically and dynamically calibrated, a shear stress sensor that is robust (i.e. withstand harsh fluid environments such as drilling fluid/muds during drilling), has low power consumption and is environmentally stable, wherein all the aforementioned aspects would enhance the system/method disclosed by Smith and Nasheim, thus simplifying the viscosity measurement of the drilling fluid/mud, as well as reducing the cost of the viscosity measurement structures, since the MEMS shear stress sensor disclosed by Armstrong et al. is capable of measuring fluctuating wall shear stress in all kinds of flows on all kinds of surfaces (i.e. conduits of any shape, including conical) (see paras 0003, 0009-0017 and 0024), thus meeting all remaining limitations of instant claims 1, 2, 10, 11 and 17).
As best understood, claims 3, 4, 7, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0274333 to Smith, U.S. 20210002970 to Nesheim and U.S. 2007/0034014 to Armstrong et al., as applied to claims 1, 10 and 17-19 above, and in further view of U.S. 2018/0058992 to Van Oort et al.  Smith, Nesheim and Armstrong et al. disclose a method and system having all the elements and method steps stated previously to measure/determine a viscosity of a drilling fluid via shear stress sensors.  Smith, Nesheim and Armstrong et al. do not explicitly disclose that calculating the viscosity from the measurements made by the shear stress sensors includes: calculating a rheological model and parameters from a flow rate of the fluid and measured shear stress at the flow rate; and calculating the viscosity based at least in part on a rheological model that corresponds to the calculated rheological parameters (as recited in instant dependent claims 3, 12 and 20), or wherein the rheological models take the form of the equations recited in instant dependent claims 4 and 7, being a power law and Herschel-Bulkley models, respectively.   However, it is well known in the art as of the effective filing date to employ/apply rheological models to determine/calculate viscosity based on shear stress values/measurements and other fluid parameters.  Van Oort et al. disclose a system and method (see entire reference) of continuously measuring/determining/calculating drilling fluid viscosity including flowing a drilling fluid through a conduit fluidically coupled to a mud pit/tank (see Fig.3), the conduit including shear stress sensors (pressure sensors measuring/determining pressures and differential pressures ΔP) caused by the flow of drilling fluid through the conduit; measuring/determining/calculating shear stress (via pressure measurements) using the shear stress/pressure sensors and capable of calculating/determining/measuring an in-line viscosity via rheological models (see para 0059 and incorporated by reference non-patent literature document cited by Van Oort et al. “Determination of drilling fluid rheology under downhole conditions by using real-time distributed pressure data” to Vajargah et al. wherein a copy of this reference is provided by the Examiner and cited on the attached PTO-892) by calculating rheological model parameters from a flow rate of the fluid and measured shear stress at the flow rate and calculating/determining/measuring the viscosity at least in part on the rheological model(s) that corresponds to the calculated rheological model(s) parameters (as recited in instant dependent claims 3, 12 and 20); wherein the rheological model can take the form of any well known and commonly used rheological models (see para 0092), including a power law model which inherently taking the form of the equation recited in instant dependent claims 4 or the rheological model is a Herschel-Bulkley model inherently taking the form of the equation in instant dependent claim 7).  It would have been obvious to one having ordinary skill in the art as of the effective filing date to employ the rheological models disclosed by Van Oort et al., to calculate/measure/determine viscosity from shear stress values/measurements obtained by shear stress sensors, modifying the system and method disclosed by Smith, Neshiem and Armstrong et al., thus applying different models depending upon the non-Newtonian rheological characteristics of the drilling fluid being measured (see para 0059), thus providing accurate measurements/calculations of viscosity and other rheological properties of the drilling fluid for optimizing wellbore construction, and in particular for properly managing hydraulics, especially in deep-water drilling when “narrow mud window” is present which can require the use of more advanced drilling technologies such as Managed Pressure Drilling (MPD) and Dual Gradient Drilling (GPD) which require sophisticated hydraulic models that require accurate rheological information as input, thus providing a more practical approach for a continuous, automated monitoring of the drilling fluid properties (see Background).
As best understood, claims 5, 6, 8, 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0274333 to Smith, U.S. 20210002970 to Nesheim, U.S. 2007/0034014 to Armstrong et al. and U.S. 2018/0058992 to Van Oort et al. as applied to claims 1, 3, 4, 10 and 12 above, and in further view of “Automated Drilling Fluid Rheology Characterization with Downhole Pressure Sensor Data” to Vajargah et al.  Smith, Neshiem, Armstrong et al and Van Oort et al. disclose all of the recited limitations and method step stated previously, including employing rheological models to calculate the viscosity from shear stress measurements/determinations, meeting the rheological model equation limitations recited in instant dependent claims 13 and 14, which match claims 4 and 7.   Smith, Neshiem, Armstrong et al and Van Oort et al. do not expressly disclose the equations related to flow rate Q, recited in instant dependent claims 5, 6, 8, 9, 13 and 14.  Vajargah et al. disclose a system and method for determining shear stress via sensors (see entire reference), and mathematical calculations and relationships between flow rate Q, wall shear stress, velocity profile in a pipe/conduit (see page 5 and Appendix A, and, one of ordinary skill in the art as of the effective filing date, employing the power law model of instant dependent claim 4, basic flow relationships/equations for flow rate, and relationships between wall shear stress and shear stress (eqn. A4), and subsequent substation and integration of the equations, based on appropriate boundary conditions (i.e. shear stress is zero along the center-line of the pipe/conduit/channel flow) and integration from 0 to R, where R is measured from the center-line, thus R=0 at the centerline where shear stress is zero, for the conical conduit, and each Ri for the conical conduit sections/portions disclosed by Nesheim can be determined.  R can be constant (i.e. constant diameter pipe) or can functionally change, as in convergent section for the conical conduit, or  thus R will have a linear change/relationship, or step-wise relationship, for each Ri, and thus resulting in the recited equations in instant dependent claims 5, 6, 8, 9, 13 and 14, thus it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ the functional relationships taught by Vajargah et al. in the system and methods of determining a viscosity of the drilling fluid/mud disclosed by Smith, Neshiem, Armstrong et al and Van Oort et al. to allow for viscosity calculations along the conical conduit at each location of a shear stress sensor, based on the related parameters for conical conduits, or any other shaped conduit where shear stress is measured at the wall and is zero at the centerline and performing basic calculus mathematics.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861